Citation Nr: 0522653	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an earlier effective date for a 10 percent 
evaluation for left knee chondromalacia.

Entitlement to an earlier effective date for a 10 percent 
evaluation for right knee chondromalacia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from February 1981 to January 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in January 2003.  In July 
2004, the Board remanded the case for further evidentiary 
development.


FINDINGS OF FACT

1.  In July 1991 the veteran filed a claim for an increase 
evaluation for chondromalacia of the left knee and the right 
knee.  The RO administratively denied the claim in October 
1991 due to the veteran's failure to submit evidence in 
support of the claim.  The veteran was properly notified of 
the decision and his appellate rights; and he did not appeal. 

2.  In a statement received at the RO on February 2, 2001, 
the veteran indicated that he wanted increased compensation 
benefits; the RO accepted this statement as a claim for an 
increased evaluation for chondromalacia of the left knee and 
the right knee.

2.  In a May 2001 decision, the RO granted the veteran's 
claim for a higher evaluation for chondromalacia of the right 
knee and the left knee.

3.  Within the year preceding the February 2001 claim, it is 
not factually ascertainable that the veteran's chondromalacia 
of the right knee and left knee was 10 percent disabling.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 2, 
2001, for the grant of a 10 percent evaluation for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 20.200, 20.201, 20.300 (2004).

2.  The criteria for an effective date prior to February 2, 
2001, for the grant of a 10 percent evaluation for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 20.200, 20.201, 20.300 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for an earlier effective date.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision and statement of the case 
(SOC) informed the appellant of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from March 2001, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in March 2002.  The basic 
elements for establishing an earlier effective date have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2001 specifically described the evidence 
needed to substantiate the claim and informed the appellant 
to "[s]end the information to the [RO]."  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records, private medical records and VA outpatient 
records.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

In a rating decision dated in December 1987, the RO granted 
service connection for chondromalacia of the left and right 
knee and assigned non-compensable ratings for each.

In July 1991 the veteran filed a claim for an increase 
evaluation.  That same month, the RO sent a letter to the 
veteran requesting the veteran to provide additional 
information and to complete VA Form 21-4142, Authorization To 
Release Information, in order for the RO to process the 
claim.  The veteran did not respond.  In October 1991, the RO 
sent a letter to the veteran informing him that his claim had 
been disallowed because the evidence requested had not been 
received.  The letter further informed the veteran that he 
could still submit the evidence at any time.  However, if the 
evidence was not received within a year of the claim, if 
entitlement was established payment would not be authorized 
before the date of the receipt of the evidence.  The veteran 
did not send any evidence within a year of the letter.

On February 2, 2001, the veteran filed a claim requesting 
that his disability be re-evaluated.

In a rating decision of May 2001, the RO increased the 
veteran's evaluation of chondromalacia of the left knee and 
the right knee to 10 percent for each knee, effective 
February 2, 2001.

The veteran filed a notice of disagreement only as to the 
effective date of the increase of the evaluation.

Laws and Regulations

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for an increase in disability compensation is the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  38 C.F.R. § 3.400(o)(2) 
provides that the effective date for an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In 
making this determination, the Board must consider all of the 
evidence, including that received prior to a previous final 
decision.  Hazan, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  See Sears v. Principi, 16 Vet. 
App. 244 (2002).

In the case of evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2) (2004).

38 C.F.R. § 3.155(c) mandates that the Secretary accept an 
informal request for a rating increase as a claim.  The 
Secretary cannot require a veteran to take any additional 
action in order to perfect that claim.  Norris v. West, 12 
Vet. App. 413, 421 (1999).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Board first notes that the veteran has been granted 
separate evaluations for each knee.  However, the evidence of 
record is the same for both claims.  Therefore, the Board's 
analysis is applicable to both claims.

In July 1991, the veteran filed a claim for an increase in 
the evaluation of his service connected chondromalacia of the 
right knee and the left knee.  By an October 1991 letter, the 
RO administratively denied the veteran's request due to the 
fact that the veteran had not submitted any evidence in 
support of his claim.  The veteran was provided his appellate 
rights.  The veteran did not appeal the decision and he did 
not submit any evidence within a year of the filing of the 
claim.  This decision is final.

A new claim for a re-evaluation of chondromalacia of the 
right and left knees was filed by the veteran on February 2, 
2001.  This was the effective date assigned by the RO.  The 
Board has carefully reviewed the record to determine if any 
claims, formal or informal, have been filed prior to the 
February 2, 2001 effective date assigned by the RO and finds 
that there is no evidence of record in which to base an 
earlier effective date.

The veteran did not submit any evidence or statements until 
February 2, 2001.  At the Travel Board hearing of January 
2003 that prior to February 2001, he saw his private 
physician for annual physical examinations and that during 
the examinations he would mention his problems with his 
knees.  Therefore, the Board must determine if 38 C.F.R. 
§ 3.157 is for application.  

No relevant, unadjudicated VA medical records predate the 
February 2001 effective date.  The veteran did not submit any 
other medical records prior to February 2001.  Therefore, 38 
C.F.R. § 3.157 is not applicable, and the date of claim 
remains February 2, 2001.

The final matter is whether an increase in disability 
occurred within the one-year period prior to February 2, 
2001.  As a result of the veteran's testimony during the 
Travel Board hearing, the Board remanded the case for the RO 
to obtain any available private medical records.  Two records 
were attached dated in March and May of 2000.  Neither record 
contains a reference to complaints of or treatment for 
chondromalacia of the right and left knee.  The veteran 
alleges that he told the doctor his knees were worse and the 
doctor provided verbal advice as to treatment.  Although the 
Board does not question the truth of the veteran's 
statements, the Board finds more probative the medical 
evidence of record.  In the absence of medical records 
showing treatment for chondromalacia of the right and left 
knees, it is not factually ascertainable that an increase in 
disability occurred within one-year period prior to February 
2, 2001.

In light of the above, an earlier effective date than 
February 2, 2001 cannot be granted.

In the alternative, the record establishes that the veteran, 
in 1991, was informed to complete a form or submit evidence.  
Whether the issue is treated as an abandonment or an 
incomplete application, the result is the same.  Benefits 
shall commence not earlier than the date of the filing of the 
new claim.  38 C.F.R. § 3.158 (2004); Fleshman v. West, 138 
F.3d 1429 Fed Cir (2004). 

Lastly, the veteran may have argued that he was not 
adequately informed as to the filing a claim or talked out of 
filing a claim.  Ultimately, the decision to file a claim 
rests with the veteran.  The letters from the VA in 1991 were 
clear and informed him of the actions that he must take.  His 
assertions do not provide any legal basis for the award of an 
earlier effective date. 


ORDER

Entitlement to an earlier effective date for a 10 percent 
evaluation for left knee chondromalacia is denied.

Entitlement to an earlier effective date for a 10 percent 
evaluation for right knee chondromalacia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


